Hester, J.
overruled the demurrer as untenable, under the conditions of the bond given to the State for the performance of duties as County Treasurer, and the duties were to safely keep and make proper returns of the State and County moneys. The answer also was no defense, as one of the duties of the Treasurer is carefully to guard against theft, for that is the most ostensible requirement for a custodian of public funds, the presumption being in favor of an officer’s honesty. United States vs. Prescott, 3 How., 575.
Judgment for the State.